NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record fails to teach or make obvious providing an electric vehicle comprising: a battery mounted on a vehicle and capable of being charged by supplying electric power from outside of the vehicle; a temperature adjuster configured to adjust a temperature of the battery; an air conditioner configured to control air-conditioning in a passenger compartment by a predetermined schedule; and
a processor,
wherein if both an operating condition of the temperature adjuster and an operating condition of the air conditioner are established, the processor is configured to operate the air conditioner after the temperature adjuster for a predetermined time, wherein, after a charging of the battery is completed, when there is a fixed time or more until a preset scheduled start time of the vehicle, the processor is configured to suspend operation of the temperature adjuster until a predetermined period elapses, and 
wherein, in a time when the predetermined period has elapsed after the processor suspends the operation of the temperature adjuster, the processor determines that a temperature of the battery is less than a predetermined temperature, the processor is configured to operate the temperature adjuster for the predetermined time and then operates the air conditioner, and
wherein, in the time when the predetermined period has elapsed after the processor suspends the operation of the temperature adjuster, the processor determines that the temperature of the battery is equal to or higher than the predetermined temperature, the processor is configured to operate the air conditioner without operating the temperature adjuster.  This combination is neither present nor made obvious in the closest prior art of record.
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							6/4/2022Primary Examiner, Art Unit 1725